Citation Nr: 0107729	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  95-02 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for cervical spine injury residuals 
claimed as a result of VA treatment at the Canandaigua, New 
York VA Medical Center (VAMC) in 1983.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from April 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision in 
which the RO denied compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for cervical spine injury 
residuals claimed as a result of VA treatment at the 
Canandaigua, New York VAMC in 1983.  The veteran appealed and 
requested a hearing before a member of the Board.  The 
veteran was scheduled for a hearing in Washington, D.C., 
before a member of the Board in January 2001.  Thereafter, 
the veteran requested that his hearing be rescheduled.  The 
veteran was scheduled for another hearing in Washington, 
D.C., in February 2001.  Prior to the hearing, the veteran 
indicated that he would not be able to attend and requested 
that his claim be considered on the record.


REMAND

As an initial matter, it must be noted that the statutory 
criteria applicable to claims for benefits under the 
provisions of 38 U.S.C.A. § 1151 have undergone significant 
revision, which warrants some explanatory discussion in this 
case.  With regard to claims filed before October 1, 1997, 
the governing statutory language is contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition, 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the treatment or 
hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), 
(2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental to VA treatment.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations, issued in July 2000.  However, 
as explained below, they have been superseded, in one 
important respect, by congressional action.

So as to avoid any misunderstanding regarding the governing 
law, the Board notes that earlier interpretations of the 
statute, embodied in regulations, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997.  This change had 
the effect of precluding compensation unless the proximate 
cause of the disability was negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 
1999).

At present, therefore, claims for benefits under section 1151 
which were filed before October 1, 1997, must be adjudicated 
under the earlier version of the statute, and by the 
regulations currently published in the Code of Federal 
Regulations.  Here, the veteran's request for benefits under 
section 1151, was received at the RO in 1993.  Therefore, 
under the statute and the opinion of the General Counsel 
cited above, this claim must be decided under the pre-October 
1, 1997, version of 38 U.S.C.A. § 1151.

In addition to the changes in the application of the 
provisions of 38 U.S.C.A. § 1151, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence to necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The veteran maintains that he sustained a fracture of the 
cervical spine while he was a patient at the Canandaigua VAMC 
in 1983.  In a subsequent statement, the veteran related that 
he sustained cervical spine injury when a VA employee used 
excessive force to administer drugs to the veteran.  He 
reported that he had to wear a neck brace and complete 
exercises for his cervical spine injury residuals.  The 
veteran is currently a court-retained patient at the 
Rochester Psychiatric Center in Rochester, New York.  In an 
October 1996 rating decision, a previous finding of 
incompetency was confirmed.

Appellate review of VA treatment records from the Canandaigua 
VAMC for the period from May 10, 1954, through March 20, 
1992, is negative for evidence of a cervical spine injury as 
a result of a conflict with any VA employee.

At the current time, the claims folder does not contain 
evidence that the veteran has any residuals of cervical spine 
injury.  Moreover, there is no medical opinion of record 
which links any cervical spine pathology to VA treatment at 
the Canandaigua, New York VAMC in 1983.

However, in view of the changes in the law brought about by 
the Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  In particular, 
it does not appear that the RO has specifically advised the 
veteran of his need to submit objective evidence showing the 
presence of residuals of cervical spine injury as a result of 
VA treatment at the Canandaigua, New York VAMC in 1983.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

The RO should assist the veteran in obtaining evidence that 
he identifies to be supportive of his claim, as appropriate.  
In particular, the RO is advised that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The veteran has reported 
receiving treatment at the Columbia, South Carolina VAMC.

Furthermore, the Board points out that in light of the recent 
amendment to 38 U.S.C. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the veteran's claim on the merits.

Based on the foregoing, this matter is hereby REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his claimed residuals of 
cervical spine injury.  Based on his 
response, the RO should obtain a copy of 
all pertinent treatment records from the 
identified source(s) and associate them 
with the claims folder.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

2.  After the above action has been 
completed, the veteran should be 
examined by a VA orthopedist who must 
completely review the entire claims 
folder, including a copy of this 
REMAND, prior to examination of the 
veteran.  The purpose of the 
examination is to ascertain the nature 
and extent of all pathology in the 
cervical spine and, if present, the 
etiology thereof.  All clinical 
findings should be reported in detail.  
All indicated testing should be 
completed.  Following examination, the 
examiner should render a medical 
opinion as to whether it is as least as 
likely as not that any current cervical 
spine disorder is due to a reported 
injury to the cervical spine as a 
result of treatment at the Canandaigua, 
New York VAMC in 1983.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
compensation benefits, under the pre-
October 1997 provisions of 38 U.S.C.A. 
§ 1151, for residuals of cervical spine 
injury based on treatment at the 
Canandaigua, New York VAMC in 1983, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to specifically include 
that cited to herein.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

4.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative must be provided with an 
SSOC and given the opportunity to 
respond within the applicable timeframe 
before the claims file is returned to 
the Board for further review.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to comply with recently 
enacted legislation.  The veteran need take no action until 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


